Sherwood, J.,
Dissenting. — Action for injuries received by plaintiff while in the employ of defendant. The petition, after the ■ usual formal averments, in substance declares that: On March 18, 1883, and for *674some time previous, plaintiff was an employe of defendant as yardman in Kansas City, Ms business being to couple and uncouple the cars of defendant’s trains in and about the yards of defendant and upon the tracks of defendant; that-on that date, defendant was engaged in moving a long train of its cars, using therefor an engine to pull them and one to push them, and so long was the train that it was impossible for those employed with one of the locomotives to see the other locomotive, or the cars at the other end of the train ; that defendant had in charge of the front locomotive one Langer, who was incompetent, reckless in his management of a locomotive engine, and had been so long thus incompetent and reckless, that defendant knew of his unfitness, and in thus keeping him in his position as engineer, was guilty of gross negligence ; that it was the duty of defendant to have a sufficient number of trainmen and brakemen to convey its employes at either end notice of the movements and intended movements ■of its employes or engine at the other end of the train ; and this defendant negligently failed to do; that defendant negligently and carelessly had and used as the rear car of that train, one, the bumpers or dead-woods of which were so carelessly constructed as greatly and needlessly to enhance the danger of injury to any person coupling or attempting to couple the same to any other car or engine,, by reason of the bumpers of said car being of unusual size and length, etc. ; that, as such yardman and employe of defendant, it was plaintiff’s duty to attend the engine in the rear of the train, and do whatever coupling or uncoupling might be necessary at that end of the train; that, as the train was proceeding from the western depot and yard to the eastward, the engine became uncoupled, and it was plaintiff’s duty to couple the same to the car aforesaid, with bumpers as aforesaid ; that, while attempting *675to make suck coupling, Langer, tke engineer, negligently, carelessly, and without giving any notice or warning, reversed his engine at the front of the train, thereby causing the cars to be thrown back so suddenly and with such violence to the rear, by means of which, and of the negligent and carelessly constructed bumpers aforesaid, plaintiff’s right arm was caught and crushed between the bumpers and the rear engine and broken, and his hand and wrist so crushed as to necessitate the amputation of a portion of his arm, etc., and damages were asked in the sum of fifteen thousand dollars.
The answer, after the usual formalities, denies that the train contained an unusual number of cars; admits' that Langer was engineer of its front engine, but denies that he was or had been incompetent and reckless in his management of engines, and that defendant knew of such incompetency or recklessness, and was guilty of negligence in keeping Langer in its employ. And avers, on the contrary, that he was a careful man, and a skilful and competent engineer; denies that it neglected to have a sufficient number of brakemen or employes on the train ; denies that Langer reversed his engine ; admits that plaintiff’s arm was caught and crushed while making the coupling, but claims it was so caught by reason of plaintiff’s own negligence and the careless manner in which he attempted to make the coupling; states that the rear car was one belonging to the Hannibal & St. Joseph Railway Company, and of the kind known as the United States rolling-stock cars; that it had been received by defendant from the Hannibal & St. Joseph Railway Company, and was attached to the rear end of the train to be transferred by defendant to such company ; denies that defendant was guilty of negligence in using the car in its train ; avers that plaintiff had been in its employ in and about its yards, etc., at Kansas City, for years prior to the accident, was well acquainted with *676the different kinds of cars used' on its road, and received by it from other railroad companies, and with the cars known as the United States rolling-stock cars, and with the construction of the bumpers and deadwoods of the rear car at the time he attempted to make the coupling ; avers that Langer was a eo-employe of plaintiff; that plaintiff, at the time he started out with the train, knew that Langer, with whose reputation as an engineer he was well acquainted long prior to the accident, was in charge of the train, and that plaintiff also at the time knew the number of brakemen and trainmen employed on the train in question. In conclusion, defendant avers that it was plaintiff’s duty as yardman either to-couple the rear engine to the train- or to see that the-same was done, before it left defendant’s yards, but that plaintiff carelessly and negligently failed either to make the coupling or to see that the same was done, and but for his negligence in this respect, the- accident complained of would not have occurred,.etc;. Plaintiff ’s reply was a general denial. A trial was had and resulted in a verdict in plaintiff’s favor-for eight thousand dollars.
I. The testimony in this cause shows that at the time of the accident the car- being transferred to the-Hannibal & St. Joseph Railroad,, had been- received from that road ; that it was what is known as a- United States rolling-stock car; and that it was apparently a new car and in good condition,, and had' those bumpers or drawheads that are claimed to be dangerous-; that, with an interval of some three months, plaintiff had been employed in defendant’s yards for four years ; that he knew the car he was transferring was a Hannibal car and a United States rolling-stock car ; and the testimony also shows that during the time plaintiff was an employe of the defendant, ears like the one in question were being constantly received from the Hannibal & St. Joe, and from other railroads..
Our statute provides- that railroads- in this states *677“shall receive and transport each other’s passengers, tonnage, and cars, loaded or empty, without delay or discrimination.” R. S. 1879, sec. 819. This statute was enacted in conformity with the provisions of section thirteen, article twelve, of the constitution, and so far as •quoted above, is a literal transcript of that section. Under these constitutional and statutory mandates there is no choice left the railroad companies as to receiving and transporting cars, etc., of other roads, and the right one railroad company has under these constitutional and statutory provisions to compel the transportation of its cars, etc., necessarily carries with it the coincident right to have such cars returned to their owner. It being the duty of the defendant to receive the car in question, the performance of that duty cannot be imputed to it as negligence towards the plaintiff, by reason of the fact that the drawheads on that car were not so safe as those used upon other cars. In other words, the performance of a duty commanded by the law, cahnot be made the basis ' of an action for' negligence resulting simply from such performance. And in the case at bar the plaintiff when testifying said: “ There would be no risk making the coupling if there was any other kind of car,” thus laying the blame on the Mnd of car employed.
Besides, the plaintiff having been so long in the employ of the defendant, the very business of the road was of itself notice to him of the risks he would have to run and of -the perils he would have to incur in order to assist in the conduct of such business. That business notified him that, in the discharge of his duties, he would have to couple and uncouple cars from other roads; cars differing in their construction; cars with various deadwoods, some more dangerous to handle than others. Thus notified, and in the most practical way, of the dangers incident to his position, the law presumes that he accepted that position along with its *678accompanying and ordinary risks, and as part and parcel thereof. In this court, the doctrine is a familiar one, that an employe voluntarily assumes such risks as are incident to the business in which he is engaged, and that his employer does not incur liability to him because of not using the very best or the very safest appliances which the employe is to use in the ordinary routine of his duties. Hulett v. Railroad, 67 Mo. 239; Smith v. Railroad, 69 Mo. 32; Cagney v. Railroad, 69 Mo. 416. And elsewhere it is well settled that such a presumption as that before mentioned will prevail in cases like the one under consideration. Railroad v. Flanigan, 77 Ill. 365; Railroad v. Black, 88 Ill. 112; Baldwin v. Railroad, 50 Ia. 680.
The controlling question, however, in this case is the one adverted to in the beginning of this paragraph, i. e., the duty imposed by the law upon the defendant to receive and transport cars, etc., from other roads. If such reception and transportation were not compulsory, the result, either from self interest or by law, would be the practical destruction of the commerce of the country. It would never do to stop the cars at the respective termini of the different roads, and there break bulk and transfer the freight to the cars of the connecting line ; and it was no doubt to facilitate the commercial interests of the country, and to place them upon an unchangeable footing, that gave origin to the constitutional and statutory provisions before noted. Whatever were the reasons which induced those provisions, it is sufficient to say that so the law is written.
In other states having statutes similar to our own, it has been ruled that compliance with those statutes constitutes no negligence on the part of railroad companies. Railroad v. Smithson, 45 Mich. 212; Baldwin v. Railroad, 50 Ia. 680. For these reasons I am of opinion that the sixth instruction asked by defendant *679stated the correct principle, and that the third instruction given by the court of its own motion should not have been given, since, as already seen from the authorities cited, it was based on an element not in the case, to-wit, that of negligence in receiving from, or transferring to, another road a United States rolling-stock car,' which under the law of this state defendant was bound thus to receive and to transfer — irrespective of the question whether the drawheads on such car were more dangerous than those in ordinary use or not.
II. As already seen in the petition, there were three grounds of negligence upon which the plaintiff relied for recovery: (1) Using a defective and dangerous car; (2) failing to furnish a sufficient number of men with the train, and (3) retaining Langer, the engineer, in its employ, knowing him to be incompetent, reckless, and unfit for his position, and that, through ■ his carelessness and recklessness in reversing his engine at the time of the accident, that the injury complained of was inflicted on plaintiff. The first ground has been disposed of; the second was abandoned at the trial, and the third1 remains to be considered. Negligence, unaccompanied by injury, furnishes no ground of action, so that, admitting that defendant was negligent in retaining in its employ Langer, still unless he reversed his engine, thereby causing the accident, the defendant cannot be held liable.
Now, what is the testimony on this point? The plaintiff when testifying states that: “ Just as I was in the act of making the coupling, the head man reversed his engine, and threw it over, and shot them all back. I did not see him do it, but from the jar there was at the hind end, I think the engine must have been reversed. A man can generally tell. He cannot tell if it is from reversing the engine or setting the bralces. When a train is stopped suddenly, you cannot always tell what is the cause of it.”
*680Prudens, wlio was on the train at the time acting as brakeman, and twelve or fourteen cars from the head engine, testifies : “I don’t know as anything happened more than he (meaning Langer) slacked up there. I can’t tell whether he threw his engine over or not. The cars started back. I could not see him handle his engine. I could not tell what sent the cars back, unless he reversed his engine. The only occasion of such a motion of the train that I know of would be to reverse the engine. * * * They generally shut off steam at Main street; quit working steam; I never saw them without doing so, hardly ever. * * * I could not see what Mr. Langer done; I could not tell whether he reversed his engine or not; I can’t swear to it; I don’t know whether he reversed his engine or not. Shutting off steam would slacken the train. It would make no jar. In my experience in railroading there ain’t anything that would produce - that kind of a jar except reversal of the engine'. * * * I was about twenty-five cars from the rear engine, and I could not tell whether the rear engine struck the rear end of the train or not.”
Lee, the other brakeman, testifies: “I was on the train at the time of the accident, about four cars from the engine. When we got near Grand avenue, we were going in the neighborhood of ten miles an hour. I set brakes to hold them up for fear of a collision, and he threw the engine over as I began to set the brakes. It almost threw me down. I had no more set the brake up than he threw it over again, and then I let the brake off. * * * I set one brake and was setting another, when the accident happened. I was about four cars from the engine. I did not see him (Langer); I don’t know that he threw the engine over, but I can tell easily enough.”
Green, who was the engineer on the rear or pushing engine when the accident occurred, testified: That plaintiff “gave me a signal to stop when we got to the *681bridge junction. * * * I did not notice anything particularly wrong with the train when he got hurt. I was watching the train. When he (plaintiff) gave me the signal to go ahead I had to go very cautiously in order to hitch onto the car. If he (Langer) had reversed his engine I should have been likely to have known it.”
Rankin, who was fireman with Green, testified, concerning the accident: “I do not know that the train slacked up at that time.” O’Brien, who was on the engine with Green, testified : “I saw O ’Hare give the signal for the engine to come ahead. * * * I did not see the train slack up any.”
. Fellman, who was Langer’s fireman, and with him on the train, testified: “I do not recollect whether the engine was reversed at the time of the accident to O’Hare or not.” O’Neill, who was nearest to Langer, either on top of the train or on the engine, testified: “I don’t think he reversed his engine on that train. * * * If the engine had been reversed, I think I would most likely know it. * * * He shut his engine off; this would cause the slack of the train to run towards the engine.” Langer, the engineer on the head engine, testified: “I did not reverse my efigine at any time. I had no occasion to reverse the engine at all, that morning.”
Taking the testimony as already detailed, taking Langer’s positive denial that he reversed his engine, and considering the fact that no one testifies 'to having seen him do so, though two men with him had ample opportunity of seeing Mm reverse his engine if that had been done, and considering the admission of plaintiff that the setting of brakes would cause a jar like that produced by reversing an engine, and that the brakes were set by Lee, it seems to me that the evidence was *682too slight and inconclusive to go to the jury as establishing the fact that the engine was reversed. And the rule is well settled in this state that a mere scintilla of evidence will not answer as a basis on which to rest a verdict. Powell v. Railroad, 76 Mo. 80, and cas. cit.; Morgan v. Durfee, 69 Mo. 469, and cas. cit.
III. But waiving this point, it does not appear that Langer, even if he reversed his engine, was aware that the rear engine had become uncoupled from the train, or that plaintiff was attempting to> couple it on. And the testimony is uncontradicted that it is not customary for the engineer of a switch engine to give any signal when about to reverse his engine, unless there is likely to be a collision with some train ahead.
In Kansas it has been decided in a well-considered case, a case held long under advisement, where neither statute, nor rules of the company, nor custom on the trains, require any signal or waving to the laborers on the train to enable them to hold fast or otherwise secure themselves to the cars, before reversing the engine, that if, in such circumstances, the engine is reversed and a laborer is killed in consequence of the concussion produced by reversing the engine, that it is not culpable negligence in the engineer to fail to give a signal before reversing his engine, and that the risks which an employe assumes, on entering upon his duties as such, include within them the one already referred to, Horton, C. J., remarking: “The engineer did not know that the deceased was on or near the rear end of the flat car when he reversed his engine ; the cabooses intervened between him and the flats, and he was unable to see the flats at all. * * * He was not bound to anticipate some accident not likely to occur, or to so conduct his management of the engine as to prevent an accident not likely to happen. * * * There are some risks an8 perils that are incident to the peculiar hazards of *683railroading, which, every employe necessarily takes upon himself when he enters upon any service connected with the operation of a railroad, which even the extraordinary diligence of his co-employes may not always avert. The employe is presumed to have full knowledge of these usual and ordinary dangers to his employment, and greater care and caution are’ required of him to prevent accidents than of persons not so employed ; and the engineer had the right to presume that all the other employes would act with proper care and caution in the discharge of their employment.” Railroad v. Haley, 25 Kas. 35.
Taking this case just cited as announcing the correct rule; it must be held that even if there is sufficient testimony to show that Langer reversed his engine, yet it was not culpable negligence in him to do so in the circumstances already set forth. This view of the matter condemns the second instruction given by the court of its own motion, which holds it negligence in the engineer to reverse his engine without giving- notice. For these reasons I think that an instruction in the nature of a demurrer to the evidence should have been given, admitting that there was evidence to go to the jury that Langer was careless or reckless as an engineer, and retained by the defendant after knowledge of such fact, because in this instance it does not appear that' carelessness or recklessness on his part caused the injury.
IY. I will now endeavor to ascertain whether such an instruction should not have been given, also, for a further reason: Plaintiff was foreman of the gang of brakemen; he had charge of the engine that morning; he was the only one who had charge ¡of the men at that time ; it was his duty to see that the rear car was coupled on to the rear engine when it left the Twelfth street yards ; this he did not attend to ; for when he attempted to make the coupling, he found the pin lying on the *684drawhead, where he says it could not have been had the •coupling been properly made. It was his duty to give •signals for setting brakes if the train was running too fast, and if he had given such a signal when about to ■couple the engine on to the rear car, it would have been obeyed ; but he gave no signal. He says the train was running nine or ten miles an hour, and at the time he saw the rear engine wa.s uncoupled, he was about fifteen •cars from the rear engine ; when he saw it was cut off, without giving any signal, he walked back, stepped down off the rear car, and signaled the rear engine to come up and to stop, and when it came up, he got on the foot-board, and gave the signal to couple it on, and then the accident occurred. When he attempted to make the coupling, he says he was not thinking about the deadfwooct at the time, because his company was not in the habit of using them. He knew that the car belonged to the Hannibal road, and he knew it was being taken back .to that road, and he knew that the drawheads were not alike upon all their cars, yet he went to make the coupling without looking to see what kind of car it was. It seems quite apparent from this evidence that it was plaintiff’s own negligence, not to say absolute and reckless disregard of his own safety, which directly contributed to the accident, and that but for his negligence his injury would not have occurred. These facts, therefore, furnish an additional reason why an instruction as aforesaid should have been given.
V. Hanger had been working for the defendant as engineer in Kansas City, ever since May, 1879. In the same month plaintiff also commenced, working for defendant, and excepting three months, had worked four years for it. Plaintiff testifying, states: “Jesse ■Hanger had been working for the Chicago & Alton since I had, I guess longer. He had been running switch ■engines in the different yards; .the man was laid off once *685or twice. I was working with him then. I knew he-was working in the yards at the time. I knew he was-working for the company, bnt I did not know that he was-working that engine that morning ; was not supposed to-know it.” He said further: “ I do not know who was on the front engine at the time the accident happened, because they generally change around there at certain times. ’ ’ The authorities with great uniformity announce-the doctrine that one employe, having knowledge of the-unfitness of' another employe, of the same company, or one whose position or duties are such that he ought to-be acquainted with such unfitness, when it had become-well known, and does not give information to the company of such unfitness thus known to him, takes upon himself all the risks of injury from such unfitness, while-engaged in the ordinary performance of his duties, as much so as if he had expressly contracted in reference to possible injuries from that cause. And where the employe has equal opportunity with his employer of ascertaining the unfitness of another employe, and the servant -continues in the service, the true rule of decision is,, that each party takes the risk.
In this case, the opportunities'plaintiff had of becoming thoroughly acquainted with Langer's standing, habits, and character as an engineer, were, from their-intimate association in the same yards for years, much better, it would seem, than those possessed by the common employer, and general reputation is recognized asoné means of knowledge in this regard. In support of the above position, see the following: Davis v. Railroad, 20 Mich. 105, and cas. cit.; Wood on M. & S., secs. 422, 423, 433; 2 Rorer on Railroads, 834; Frazer v. Railroad, 38 Pa. St. 104; Laning v. Railroad, 49 N. Y. 521; Wright v. Railroad, 25 N. Y. 562; Haskins v. Railroad, 65 Barb. 129. Upon this ground, also, a recovery should be denied the plaintiff; and it makes *686no sort of difference in Ms favor that he was not aware that Langer was the engineer on the head engine that morning, since his testimony shows that engineers were constantly changing places, in the yards ; and it was one of the risks of his employment that he should be placed on the same train with Langer.
For the foregoing reasons, I am of the opinion that the judgment should be reversed, and, therefore, dissent from the conclusion reached by the majority of the ■court.